DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered. 
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive.
Applicant’s argument with respect to it being unclear how the incorporation of the heating of Grenon into the device of Choate is moot as the amendment to claim 18 has necessitated the new grounds of rejection below.  Therefore, as Grenon (US 
Applicant argues that Choate does not disclose that the swab contains a treatment fluid during use.  This is not persuasive as paragraph [0065] of Choate states “the operator may apply a liquid solution to the eye 300 to assist with the loosening of the debris.  While breaking up and/or removing the debris, the tip portion 120 may absorb the liquid solution to assist in cleaning the eye” and therefore it is clear that the swab contains the treatment fluid during use.  
Applicant goes on to state that Choate as Choate only offers a solution to the mechanically removing the debris from the eyelid, and in order to do this, i.e. without the softening step, the device must rotate at a very high rotational speed and that as such even though Choate states that the speed of rotation can be adjusted, a person skilled in the art would not consider using a relatively low rotational speed of between 50 and 150 rmp since Choate does not include the softening step of the debris.  This is not found to be persuasive as the claim limitation of “wherein the eye treatment device is arranged for rotating the swab at a speed between 50 and 150 rpm” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, it is noted that Choate does teach a softening step both with a treatment fluid in paragraph [0065] and the use of heating in paragraph [0067] and an adjustable speed of rotation in paragraphs [0038] and [0063].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-22, 24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0216722 A1 to Choate (Choate) in view of US 2008/0109052 A1 to Grenon et al. (Grenon) and US 2013/0046367 to Chen (Chen).
Regarding claims 18 and 29, Choate teaches an eye treatment device (title) arranged for removing debris from margin of the eyelid and/or for massaging the Meibomian glands (abstract), said eye treatment device comprises a swab (150/150’) operatively connected to a housing (102) that accommodates a drive unit (113’/113”/113’”), said drive unit being arranged for moving the swab relative to said housing ([0028, 0034, 0037, 0043, 0044, 0048, 0051]), the moving of the swab relative to said housing is a rotating movement ([0034, 0035, 0038, 0043, 0044, 0047, 0049, 
Grenon teaches an analogous device to that of Choate in that Grenon teaches treating eyelid margin obstructions ([0004]) including the application of a heating element ([0050] which states that “heat treatments can be electrical, laser heating, hot water, conductive heating, infrared heating, ultrasonic heating, RF heating, ect.” and [0052] which states “Modalities for heating may including conduction, convection and radiation supplied by one or more of the following: thermal conduction, thermal convection, ultrasonic energy, laser energy, RF energy, direct and/or indirect transfer from heat source and microwave energy which may be applied for a preselected period of time.”).  The heating causes material which are causing obstructions and occlusions to essentially melt and become fluid ([0050]) allowing them to be expelled from the Meibomian gland or glands.  For example, Grenon Fig. 5 employs microdermabrasion or exfoliation to remove cells or cellular matter that may have overgrown the gland opening ([0058-0060]) where movement of the probe 330 causes the tip to separate the cells from the skin and that additional features may also be provided to the tip such as a heating element (340) which could be placed in the probe tip.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have substituted the ultrasonic heating of Choate for another heating modality such as thermal conduction, thermal convection, RF energy, direct and/or indirect transfer from a heat source as taught by Grenon as an obvious selection of one known heating modality for another.  This is especially true as Applicant has not disclosed that heating the swab itself solves any stated problem or is for any particular 
Chen teaches an analogous device to that of Choate and Grenon including a substantially rigid rod (3) made of metal ([0020]) which is conductively heated via engagement with a thermal coupler (2) when coupled to the housing (1).  A heating member (4) is mounted in the compartment (13) of the housing (1) and connected to the second end of the coupler (2).  A temperature sensor (5) is mounted in the compartment (13) and connected to the coupled (2).  A control device (6) is mounted in the compartment (3) and cooperates with the temperature sensor to control the temperature of the rod (3) to be in a preset temperature range between 40oC and 45oC ([0022]).  The control device (6) includes a temperature adjusting member (64) on circuit board (61) to be operated to adjust the present temperature range of the rod (3).  While Chen is specifically related to a needle for insertion into a meibomian gland, Chen is reasonably pertinent to the problem being solved by applicant of transmitting an electrical heating means and a source within a handheld unit and transmitting the heating to the treatment end (in Chen reference number 3).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the heating arrangement as taught by Chen as an obvious matter of engineering design choice so as to deliver the heating to the treatment end of the hand held device.
Regarding claim 19, Choate in view of Grenon and Chenteaches the device of claim 18 as well as Grenon teaching wherein the eye treatment device is arranged for heating to a predefined temperature between 33oC and 45oC ([0052, claim 31]) and oC and 45oC ([0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the device for heating to a predefined temperature as claimed so as to provide for the desired effect of melting and loosen any obstructions to the meibomian glands (see both Grenon and Chen).
Regarding claims 20 and 21, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Chen teaching control device (6) is mounted in the compartment (3) and cooperates with the temperature sensor to control the temperature of the rod (3) to be in a preset temperature range between 40oC and 45oC ([0022]).  The control device (6) includes a temperature adjusting member (64) on circuit board (61) to be operated to adjust the present temperature range of the rod (3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature controlling means of Chen so as to ensure proper heating within a therapeutic temperature range is maintained as taught by Chen ([0022]).
Regarding claim 22, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Grenon teaching that in addition to heating ultrasonic energy could be applied to the obstruction ([0051, 0054, 0060] to apply an external force to loosen the obstruction and Choate teaching wherein the eye treatment device further comprises an ultrasonic generator (112).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an ultrasonic generator such as that taught by Choate to apply an 
Regarding claim 24, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Choate teaching wherein an electrical motor (114) of the drive unit is rotatable in both directions ([0038, 0039, 0044, 0058, 0065]).
Regarding claim 26, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Choate teaching wherein the eye treatment device comprises a rotation controller arranged for allowing adjustment of the rotational speed during use ([0039]).
Regarding claim 27, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Choate teaching wherein the swab has a substantially tubular shape with a rounded end (see Figures with respect to 120/120’/150/150’).
Regarding claim 28, Choate in view of Grenon and Chen teaches the device of claim 27 as well as Choate teaching wherein the diameter of the tubular shape is between 0.2cm and 1cm ([0031, 0055]).
Regarding claim 30, Choate in view of Grenon and Chen teaches the device of claim 18 as well as Choate teaching that the drive unit for moving the swab relative to said housing comprises an electric motor (114) and an electric source (108) for supplying electricity to the electric motor ([0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794